United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 27, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50795
                         Summary Calendar



LARRY KEELE

                     Plaintiff - Appellant

     v.

TONY MIRANDA, JOE JACKSON, SANDRA MARTINEZ, SYLVIA ESPINO
TERAN

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:04-CV-467
                       --------------------

Before KING, Chief Judge, and JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Keele, Texas prisoner # 1077576, filed a civil-rights

complaint pursuant to 42 U.S.C. § 1983 alleging that laundry

personnel at the Bexar County Adult Detention Center were

deliberately indifferent to his serious medical needs while he

was incarcerated there as a pre-trial detainee.   This is Keele’s

fourth such complaint.   The district court dismissed Keele’s

complaint with prejudice pursuant to FED. R. CIV. P. 41(b) for



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50795
                                -2-

failure to comply with a court order that he provide additional

evidence and facts establishing his claims.

     Keele argues on appeal that he did not comply with the court

order because he was unaware it had been issued until he received

a copy of the magistrate’s recommendation that his complaint be

dismissed.   We will not consider this argument since Keele failed

to raise it in the district court.   See Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     The record shows that Keele’s refusal to comply with the

magistrate judge’s order to provide additional evidence and and

facts in support of his claims was deliberate and contumacious.

Further, the district court specifically found that a sanction

less than dismissal with prejudice would have had no effect on

Keele.   The district court did not abuse its discretion in

dismissing Keele’s complaint with prejudice under Rule 41(b).

See Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir.

1992); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir.

1988).   The judgment of the district court is

     AFFIRMED.